EXHIBIT 99.1 J.P. Morgan Healthcare Conference San Francisco, CA January 10, 2012 1 Statements made in this presentation that are not historical facts are "forward-looking" statements (as defined in the Private Securities Litigation Reform Act of 1995) that involve risks and uncertainties and are subject to change at any time. These forward-looking statements may include, but are not limited to, statements containing words such as "anticipate," "believe," "plan," "estimate,” "expect,” "hope,” "intend,” "may” and similar expressions. Forward-looking statements in this presentation also include all statements regarding the estimated impact of the CMS Rule, planned capital expenditures, expected financial position, results of operations, cash flows, liquidity, business strategy, growth opportunities, plans and objectives of management for future operations, the impact of reductions in reimbursements and other changes in government reimbursement programs and the timing and impact of the proposed restructuring transactions. Factors that could cause actual results to differ are identified in the public filings made by Sun with the Securities and Exchange Commission and include changes in Medicare and Medicaid reimbursements and Sun’s ability to mitigate such changes; the impact that healthcare reform legislation will have on Sun’s business; Sun’s ability to maintain the occupancy rates and payor mix at Sun’s healthcare centers; potential liability for losses not covered by, or in excess of, Sun’s insurance; the effects of government regulations and investigations; the significant amount of Sun’s indebtedness, covenants in Sun’s debt agreements that may restrict Sun’s activities and Sun’s ability to make acquisitions, incur more indebtedness; the impact of the current economic downturn on Sun’s business; the ability of Sun to collect its accounts receivable on a timely basis; increasing labor costs and the shortage of qualified healthcare personnel; and Sun’s ability to receive increases in reimbursement rates from government payors to cover increased costs. More information on factors that could affect Sun’s business and financial results are included in Sun’s public filings made with the Securities and Exchange Commission, including Sun’s Annual Report on Form 10-K and Quarterly Reports on Form 10-Q, copies of which are available on Sun’s web site, www.sunh.com. There may be additional risks of which Sun is presently unaware or that Sun currently deems immaterial. The forward-looking statements involve known and unknown risks, uncertainties and other factors that are, in some cases, beyond Sun’s control. Sun cautions that any forward-looking statements made by Sun are not guarantees of future performance. Sun disclaims any obligation to update any such factors or to announce publicly the results of any revisions to any of the forward-looking statements to reflect future events or developments. References to “Sun” refer to Sun Healthcare Group, Inc. and its subsidiaries Forward-Looking Statements 2 References are made in this presentation to EBITDA, EBITDA margin, EBITDAR and EBITDAR margin, which are non- GAAP financial measures. EBITDA is defined as net income before loss (gain) on discontinued operations, interest expense (net of interest income), income tax expense (benefit) and depreciation and amortization. EBITDA margin is EBITDA as a percentage of revenue.
